Case 1:17-mc-00151-LPS Document 144 Filed 11/11/19 Page 1 of 1 PageID #: 5000



                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE



CRYSTALLEX INTERNATIONAL CORP.,

                       Plaintiff,
                                                      C.A. No. 17-00151-LPS
                  v.
BOLIVARIAN REPUBLIC OF
VENEZUELA,

                       Defendants,


                               MOTION FOR ADMISSION
                       PRO HAC VICE OF DONALD B. VERRILLI, JR.

        Pursuant to Local Rule 83.5 and the attached certification, counsel moves for the admissio n

pro hac vice of Donald B. Verrilli, Jr. of Munger, Tolles & Olson LLP, 1155 F Street, NW,

Washington, D.C., to represent defendant Bolivarian Republic of Venezuela in this matter.



                                             Respectfully submitted,

                                              /s/ A. Thompson Bayliss
                                             A. Thompson Bayliss (#4379)
                                             ABRAMS & BAYLISS LLP
                                             20 Montchanin Road, Suite 200
                                             Wilmington, Delaware 19807
                                             Telephone: (302) 778-1000
                                             bayliss@abramsbayliss.com

Dated: November 11, 2019                     Attorneys for Defendant Bolivarian Republic of
                                             Venezuela




{A&B-00634092-}
